Title: To George Washington from William Heath, 23 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 23. 1782.
                        
                        In obedience to a resolution of Congress sent me the last fall, and which I communicated to your Excellency,
                            I have been endeavouring to obtain the documents necessary to ascertain the quantity of forage consumed by the allied army
                            in West Chester county the last campaign. I wrote once and again to colonel Pickering, quartermaster-general of the
                            American army, for a return of the number of horses, oxen, &c. kept by the French army; yesterday I received from
                            him the enclosed letter and papers. The letter from general Beville exhibits his sentiments on the case in dispute; but no
                            return of the number of horses, &c. is transmitted. The state of New York entertain sentiments very different from
                            those expressed by general Beville—and Congress have directed that just and equitable measures be taken to ascertain the
                            quantity of forage consumed. The arbitrators have met once, and their meeting now stands adjourned to the 20. of June
                            next, when they are to meet and complete the business. If the returns from the french army are not obtained, a settlement
                            will be a leap in the dark: and on the other hand, there is little probability of obtaining them before the 20. of June;
                            and indeed from the tenor of general Beville’s letter, they will not be transmitted unless called for by your Excellency.
                            I therefore beg leave to submit the matter to your consideration, and request your opinion and advice on the subject. I
                            wish a return of the several papers enclosed after your Excellency has read them, as I have not taken copies. I have the
                            honor to be, With the greatest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                 5 Feb. 1782
                            
                            Extract of a letter from Major General Heath to Colonel Pickering Q.M.G: dated Head Quarters Highlands
                                Feby 5th 1782.
                            ‘Dear sir’ 
                            ‘I was the last evening honored with letters from his Excellency the commander in chief—in one of them he
                                is pleased to express himself as follows.’
                            "If colonel Pickering has not left the north river, he can inform you whether any, or what steps have
                                been taken to procure a return of the horses and cattle of the French Army which were in the camp at West
                                Chester—Should nothing have been done, the request will go properly from him to General de Beville, the quarter master
                                general."
                            ‘Please my dear sir, to let me be favored with those returns as soon as possible. You are fully sensible
                                how anxious the state is for a settlement, and how essential it is that those returns should be previously
                            obtained.’
                        
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir.
                                Philadelphia Feby 9th 1782
                            
                            Sometime in last autumn, General Heath, who then commanded & still commands the American troops
                                on the Hudson, was directed by Congress to take equitable measures for ascertaining the quantity of forage consumed by
                                the allied army while it lay near Dobbs ferry, in the county of West Chester in the state of New York. This resolution
                                of Congress was handed to me during the siege of york town. So far as the American troops were concerned, I was
                                already prepared with my returns of the number of horses & oxen which had been supported by the forage
                                obtained in West Chester County, and supposed I had no occasion to meddle with what concerned the French Army. But
                                this moment I have received from General Heath a letter on the subject, from which it appears to be the opinion of
                                General Washington, that the application for the necessary returns of the horses & oxen of the French Army,
                                which were subsisted on the forage taken in West Chester county, should be made by you to me. An extract from this
                                letter I do myself the honour to inclose.
                            No account having been taken or appraisement made, at the time, of the several quantities &
                                species of forage collected & used by the allied army while in West Chester County there is no way left for
                                ascertaing the same, but by finding the numbers of horses & oxen which during the time were subsisted on that
                                forage. But there will be some difference between the French and American Army: the former I suppose received very
                                considerable supplies of grain from elsewhere; but the latter subsisted almost entirely on the West Chester forage.
                                To prevent therefore an undue charge, it will be necessary for you to certify, as nearly as you can, the quantities of
                                grain for forage, which were supplied to your army from other places than West Chester County. This Certificate, with
                                the returns of the horses and oxen in your army while we lay in that county, I beg you to transmit to me as speedily
                                as possible, that so I may fulfil the views of the Commander in Chief. I have the honour to be &c. 
                            
                                Tim: Pickering Q.M.G.
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Philadelphia May 11. 1782.
                            
                            On the 8th instant I received the letter from General Beville of which the inclosed is a copy. I also
                                inclose copies of my two letters which he refers to, & of the extract from yours which I sent him therewith.
                                From the information these will furnish, you will judge what further steps are to be taken relative to the forage
                                consumed by the allied army in the county of West Chester, in the state of New-York. I have the honour to be, with
                                great regard, sir, your most obedt servt
                            
                                Tim: Pickering Q.M.G.

                            
                        
                        
                    